DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Le Carbone-Lorraine (1506721 from the IDS) in view of Shore et al.
Le Carbone-Lorraine discloses a heat exchanger comprising a core comprising first fluid channels 1 for guiding a first fluid, wherein each of the first fluid channels comprises a plurality of spur conduits 2 interconnecting with at least one of another of the first fluid channels.  Le Carbine-Lorraine does not disclose the manifolds as recited.  Shore et al. teaches a heat exchanger comprising a core comprising fluid channels 39, a first manifold 42 for a fluid comprising an input port which communicates with an input chamber for the fluid, the chamber branching to form a plurality of fluid core input channels (see Fig. 7); and a manifold for fluid output comprising a plurality of fluid core output channels which lead into an output chamber communicating with a output port (see Fig. 7), wherein each fluid channel in the core communicates between a fluid input channel and a fluid output channel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Le Carbone-Lorraine by providing a manifold for the fluid input into the core and a manifold for fluid outlet from the core as taught by Shore et al. in supplying fluid to the heat exchanger.  .
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second fluid manifolds" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
7.	Examiner interviews are available via telephone.  To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/DAVIS D HWU/Primary Examiner, Art Unit 3763